Case 1:13-cv-01835-RGA Document 1079 Filed 04/15/19 Page 1 of 2 PageID #: 69533




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 TQ DELTA, LLC,                              )
                                             )
                Plaintiff,                   )       C.A. No. 13-cv-1835-RGA
                                             )
 v.                                          )
                                             )
 2WIRE, INC.,                                )
                                             )
                Defendant.                   )



  PLANTIFF’S MOTION FOR LEAVE TO FILE A FOURTH AMENDED COMPLAINT

        Plaintiff TQ Delta, Inc., pursuant to Fed. R. Civ. P. 15(a)(2) and 16(b), hereby

 respectfully requests leave to amend its Third Amended Complaint (D.I. 380) and to file the

 attached [Proposed] Fourth Amended Complaint to add a claim for post-suit willful infringement

 against Defendant 2Wire, Inc. Due to newly obtained information in the Supplemental Expert

 Report of 2Wire’s expert, Dr. Walker, regarding source code as well as information obtained

 during the April 11, 2019 deposition of Dr. Walker, it has become clear that 2Wire has been, and

 continues to remain, willfully blind to its infringement of the ‘881 Patent. As described in the

 memorandum herein, as well as set forth in the Fourth Amended Complaint attached hereto,

 2Wire’s subjective intent and post-complaint conduct support TQ Delta’s claim for willful

 infringement. In view of the Third Circuit’s liberal policy in favor of allowing amendment and

 the absence of factors that could potentially weigh against such amendment, TQ Delta

 respectfully request the Court to grant the present motion.
Case 1:13-cv-01835-RGA Document 1079 Filed 04/15/19 Page 2 of 2 PageID #: 69534




             AVERMENT OF COUNSEL REGARDING MEET AND CONFER

        Pursuant to Del. L. R. 7.1.1., on April 15, 2019, counsel and Delaware counsel for TQ

 Delta and 2Wire, had a teleconference to discuss the matters set forth in this motion. Despite

 reasonable efforts, the parties were unable to reach an agreement.



 Dated: April 15, 2019                           Respectfully submitted,

                                                 FARNAN LLP


                                                 /s/ Michael J. Farnan
                                                 Brian E. Farnan (Bar No. 4089)
                                                 Michael J. Farnan (Bar No. 5165)
                                                 919 North Market Street, 12th Floor
                                                 Wilmington, Delaware 19801
                                                 (302) 777-0300
                                                 (302) 777-0301 (Fax)
                                                 bfarnan@farnanlaw.com
                                                 mfarnan@farnanlaw.com

                                                 Peter J. McAndrews (admitted pro hac vice)
                                                 Thomas J. Wimbiscus (admitted pro hac vice)
                                                 Paul W. McAndrews (admitted pro hac vice)
                                                 Anna M. Targowska (admitted pro hac vice)
                                                 Rajendra A. Chiplunkar (admitted pro hac vice)
                                                 MCANDREWS, HELD & MALLOY, LTD.
                                                 500 West Madison Street, 34th Floor
                                                 Chicago, Illinois 60661
                                                 (312) 775-8000
                                                 (312) 775-8100 (Fax)
                                                 pmcandrews@mcandrews-ip.com

                                                 Counsel for Plaintiff TQ Delta, LLC




                                                     2
